Title: From George Washington to Vice Admiral d’Estaing, 2 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters White plains 2d Sepr 1778
          
          The importance of the fleet under your command to the common cause, and the interest I
            take in your personal concerns would not permit  me, but to be deeply
            affected with the information of the disappointment and injuries, you sustaind in the
            late unfortunate storm. I flatter myself, and I most ardently hope, my countrymen will
            exert themselves to give you every aid in their power, that you may as soon as possible
            recover from the damage you have suffered and be in a condition to renew your efforts
            against the common enemy.
          Inclosed I do myself the honor to send you an extract from the journal, from an officer
            stationed in the vicinity of Black-point, to watch the motions of the enemy’s fleet;
            which I have just receivd. He is an officer of vigilance and discernment, but from his
            situation it is possible he may be mistaken in the size of the ships. Part of his
            intelligence too from the nature of it must have been received from others, and is so
            far fallible. I think it my duty to communicate to you
            as I receive it; and shall immediately give you notice of any thing that comes to my
            knowledge, which may either confirm or contradict.
          I am informed there is a considerable quantity of provisions on the way from
            Philadelphia for the use of your fleet— part crossed
            the North River several days since.
          you may be assured so far as it shall depend upon me, every method will be taken to
            forward them with dispatch. I have the honor to be With the greatest respect &
            esteem Sir Your most obedt serv.
        